—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s motion to suppress the identification testimony of a prosecution witness. The evidence at the Wade *922hearing established that the witness knew defendant, and thus the showup identification was merely confirmatory (see, People v Mike, 283 AD2d 989, Iv denied 96 NY2d 904). It is therefore unnecessary to consider whether the passage of time between the crime and the showup identification, conceded to be excessive by the People, rendered the procedure unduly suggestive (see, People v Joseph, 244 AD2d 504, 504-505, Iv denied 91 NY2d 893; People v Garcia, 216 AD2d 412, Iv denied 86 NY2d 794). Contrary to the contentions in defendant’s pro se supplemental brief, we conclude that the evidence is legally sufficient to support the conviction and the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Assault, 1st Degree.) Present— Green, J. P., Hayes, Scudder, Kehoe and Burns, JJ.